t c memo united_states tax_court john g nash petitioner v commissioner of internal revenue respondent docket no 20728-07l filed date john g nash pro_se matthew a houtsma for respondent memorandum opinion swift judge this matter is before us under rule on respondent’s motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background in this collection case under sec_6330 petitioner challenges respondent’s proposed levy relating to petitioner’s outstanding federal income taxes and accrued interest for and in the approximate total amount of dollar_figure all of which relates to petitioner’s investment in a so-called hoyt tax_shelter partnership from the early 1980s on date respondent timely assessed against petitioner the above taxes for and and on date respondent timely mailed to petitioner a notice_of_intent_to_levy and a notice of a right to a hearing with respondent’s appeals_office on date petitioner mailed to respondent a timely request for a collection appeals_office hearing relating to respondent’s proposed levy in connection with the appeals_office hearing that was held on date and an informal offer-in-compromise oic that petitioner submitted to respondent on date in his petition petitioner also challenged respondent’s proposed levy relating to petitioner’s federal income taxes respondent now concedes that petitioner has fully paid his federal_income_tax liability and that no levy will be made against petitioner with regard thereto for a description of hoyt tax_shelter partnerships see 272_f3d_1172 9th cir affg 114_tc_115 and durham farms v commissioner tcmemo_2000_159 affd 59_fedappx_952 9th cir respondent’s appeals officer requested petitioner to provide financial information and a form 433-a collection information statement for wage earners and self-employed individuals after repeated unsuccessful requests respondent’s appeals officer set a deadline of date for petitioner to submit the requested financial information petitioner never provided the requested information on date respondent’s appeals_office mailed petitioner a notice_of_determination sustaining respondent’s proposed levy for petitioner’s outstanding tax_liabilities for and respondent’s determination was based on petitioner’s failure to produce the requested financial information needed to consider and to act on petitioner’s proposed oic on date petitioner filed the petition giving rise to this action in his petition petitioner objects to the proposed levy on the grounds that the dollar_figure in outstanding federal income taxes for and are barred from further collection activity by the running of the 10-year collection_period of limitations under sec_6502 and that petitioner’s old age and ill health should justify a writeoff by respondent of the outstanding dollar_figure as uncollectible discussion period of limitations as stated on date respondent timely assessed petitioner’s taxes for and and as of the time of filing of this action on date the 10-year collection_period of limitations under sec_6502 running from the date of assessment had not expired further under sec_6330 when petitioner requested his collection appeals_office hearing pursuant to sec_6330 to challenge the proposed levy the collection_period of limitations under sec_6502 was suspended for the period during which the hearing and petitioner’s appeal therefrom to this court are pending accordingly the 10-year collection_period of limitations does not bar respondent’s proposed levy relating to petitioner’s outstanding and federal income taxes petitioner’s old age and ill health old age and ill health may involve economic hardship and under the regulations are factors relevant to one of several grounds for compromising a federal_income_tax liability eg promoting effective tax_administration see sec_301 b i proced admin regs however an offer to compromise a tax_liability pursuant to sec_7122 must be submitted according to the procedures and in the form and manner prescribed by respondent sec_301_7122-1 proced admin regs by not submitting a form 433-a petitioner failed to provide respondent with the requested financial information necessary for respondent to evaluate any economic hardship to petitioner summary_judgment summary_judgment is proper where there remains no genuine issue of material fact and where the moving party is entitled to judgment as a matter of law 122_tc_184 in responding to a motion for summary_judgment the opposing party has a duty to set forth specific facts showing that there is a genuine issue for trial rule d 477_us_317 in a collection action where petitioner’s tax_liability is not at issue we review the appropriateness of respondent’s determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner’s failure to provide respondent’s appeals_office with requested financial information in connection with petitioner’s proposed oic fully supports respondent’s determination to sustain respondent’s proposed levy action for the reasons stated we shall grant respondent’s motion for summary_judgment an appropriate order and decision will be entered
